Order entered April 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00060-CR
                                      No. 05-15-00061-CR
                                      No. 05-15-00062-CR
                                      No. 05-15-00063-CR

                          MARK ANTHONY JOHNSON, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
        Trial Court Cause Nos. F-1359739-I, F-1359740-I, F-1359741-I, F-1359739-I

                                           ORDER
       The Court GRANTS appellant’s Aril 17, 2015 agreed motion to substitute appellate

counsel. William T. Hughey and Pasquel Lee are substituted for Lawrence B. Mitchell as

appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to William T. Hughey and Pasquel

Lee, 2201 Main Street, Suite 400-10, Dallas, Texas 75201; telephone: (903) 935-5550; facsimile:

(866) 823-7185.


                                                     /s/   LANA MYERS
                                                           JUSTICE